Citation Nr: 0512416	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-35 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
disorder has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to May 
1970.

A January 1992 rating decision denied the veteran's initial 
claim for service connection for PTSD.  The veteran was 
notified of that decision that same month, but did not 
initiate an appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision.  In 
that decision, the RO, in part, reopened the claim for 
service connection for PTSD, but denied the claim for service 
connection on the merits.  The veteran filed a notice of 
disagreement (NOD) in January 2003 and the RO issued a 
statement of the case (SOC) in June 2003.  The veteran's 
substantive appeal was filed in December 2003 (after the RO's 
notification to the veteran, via an August 2003 supplemental 
statement of the case (SSOC), that his appellate rights did 
not expire until January 9, 2004).

The Board points out that, regardless of the RO's actions, 
the Board has a legal duty, under 38 U.S.C.A. §§ 5108 and 
7105 (West 2002), to consider the pertinent legal authority 
governing finality of prior decisions and reopening of 
previously disallowed claims.  Thus, the Board must address 
the question of whether new and material evidence to reopen 
the claim has the received, since that issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Hence, the 
matter on appeal has been characterized as on the title page.  

The Board's decision reopening the claim for service 
connection for PTSD is set forth below.  The matter of 
service connection for PTSD, on the merits, is addressed in 
the remand following the order; that matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2. In a January 1992 rating decision, the RO denied the claim 
for service connection for PTSD.  Although notified of the 
denial that same month, the veteran did not appeal the 
decision.

3.  Additional evidence associated with the claims file since 
the January 1992 denial, that was not previously considered, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a PTSD, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1992 denial of service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2004).

2.  Evidence received since the RO's January 1992 denial is 
new and material; thus, the criteria for reopening the 
veteran's claim for service connection for PTSD are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the petition to reopen the 
claim for service connection for PTSD, the Board finds that 
all notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.  

II.  Analysis 

The veteran's claim for service connection for PTSD 
previously was considered and denied in January 1992.  At 
that time, as now, service connection for PTSD required 
medical evidence establishing a diagnosis of the disorder; a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s); and 
credible supporting that the claimed in-service stressor(s) 
occurred.  38 C.F.R. § 3.304(f) (1992 and 2004).  
[Parenthetically, the Board notes that the version of the law 
in effect at the time the veteran initially filed his claim 
for service connection for PTSD required a "clear" 
diagnosis of PTSD; that requirement has since been 
eliminated.]  

At that time of the RO's January 1992 denial, the evidence 
considered included the veteran's service medical records and 
VA Medical Center (VAMC) treatment records dated from March 
1990 to October 1991.  Service medical records reflect no 
complaints or findings related to PTSD.  VAMC medical records 
dated in March 1990 show the veteran was hospitalized for 
detoxification and also note a diagnosis of PTSD.  Additional 
VAMC records also make reference to PTSD.  However, the RO 
denied the claim s denied on the basis that the veteran did 
not respond to a request for information concerning his 
alleged in-service stressors.  

Although notified of the January 1992 denial that same month, 
the veteran did not appeal that decision; hence, it is final 
as to the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.  In August 2002, the RO 
received the veteran's petition to reopen his claim for PTSD.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen previously denied claims, 
section 3.156(a) of Title 38, Code of Federal Regulations, 
was revised to define "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2002).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The revision applies only to 
claims filed on or after August 29, 2001.  Id.  Given the 
date of claim culminating in the instant appeal, the Board 
will apply the revised version of 38 C.F.R. § 3.156(a).

Although the veteran was not notified of the provisions of 
38 C.F.R. § 3.156(a) in the SOC or SSOC, the Board finds that 
the veteran was not prejudiced by this omission in light of 
the Board's decision to reopen the veteran's claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the only prior final denial was the January 
1992 denial of the veteran's claim for service connection.  
See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since the January 1992 denial, evidence associated with the 
claims file includes additional VAMC medical records, 
statements from the veteran that describe his in-service 
stressors, statements from family members, a copy of a letter 
from the veteran to his parents written while in Vietnam and 
printed in the local newspaper, and the report of July 2003 
VA PTSD examination.  The Board finds that this evidence is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds that some of this 
evidence is "material" in that it related to unestablished 
facts needed to substantiate the claim.  To this end, 
statements from the veteran and a newspaper clipping provide 
accounts of stressful events during his Vietnam service.  The 
examination report reflects an assessment of current 
psychiatric disability, and opinion indicating a relationship 
between that disability and service.  The Board finds that 
such evidence provides information regarding in-service 
stressors and a medical nexus between a current disability 
and service.  Notably, no such evidence was of record at the 
time of the RO's January 1992 denial.  The Board emphasizes 
that this evidence is presumed credible, at this juncture, 
strictly for the purposes of analyzing whether the evidence 
is new and material.  And, although it does not guarantee a 
change in the final outcome of the decision, it does 
reasonably raise the possibility of substantiating the claim.

Under these circumstances, the Board finds the criteria for 
reopening the claim for service connection for PTSD are met.


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this extent only, 
the appeal is granted.


REMAND

As indicated above, service connection for PTSD requires 
medical evidence establishing a diagnosis of the disorder (in 
accordance with 38 C.F.R. § 4.25); a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting that 
the claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f)

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  Participation in 
combat is a determination that is made on a case-by-case 
basis and requires that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unite or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and a claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed in-service stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is credible and consistent with the 
circumstances, conditions, or hardships of service.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304A(f) 
(2004).  If, however, VA determines either that a veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that his alleged stressor is not combat-related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.

In this case, the veteran has a diagnosis of PTSD and has 
offered statements to the RO and VA examiner regarding in-
service stressors.  Service personnel records show that he 
did serve in Vietnam, although there are no obvious 
indicators in the records that he engaged in combat with the 
enemy.

His reported stressors include ambushes, mortar and rocket 
attacks, enemy engagements, and witnessing other truck 
drivers being killed in enemy attacks.  He indicated that he 
drove convoy trucks that were frequently ambushed in short 
guerilla attacks.  He reported that the enemy would jump on 
the hood of trucks and shoot the drivers.  Due to the size of 
the truck cab it was not possible to defend oneself, so he 
obtained an M-1 carbine and modified it for easier use.  More 
detailed accounts consist of driving in a convoy to Hill 875 
while with the 88th transportation company.  Upon arrival, he 
was detailed to bag up body parts and putting them in 
refrigerator trucks.  He reported that, while performing this 
duty, an American jet fighter inadvertently dropped a bomb on 
the hill he was on.  These events occurred in November 1967.  
During his assignment with the 510th Engineer Company he 
witnessed a friend (Junior Walker) murder another soldier 
around May or June of 1967.  He later had to testify to what 
he witnessed.  

In the letter to his parents that was published in the local 
newspaper, the veteran described mortar attacks and the 
acquisition of a carbine for self defense while riding in a 
truck.  He also made reference to being on Hill 875.

The VA examiner opined that the six stressors detailed by the 
veteran, which are summarized above, were adequate and 
credible enough to link military service to the diagnosis of 
PTSD; however, the occurrence of these six stressors has not 
been substantiated by credible evidence.  While the letter 
published in the newspaper tends to lend support to the 
occurrence of the mortar attacks, the newspaper article 
merely recounts the veteran's own assertions (communicated 
via letter), and does not actually establish, without 
corroborating evidence, that the claimed events occurred.  
Moreover, the RO has not attempted to verify any of the 
veteran's claimed stressors.  

Because the question of whether there is credible evidence 
that a claimed stressor actually occurred is one of the three 
essential criteria for establishing service connection for 
PTSD (see 38 C.F.R. § 3.304(f)), the Board finds that 
additional actions are warranted.

After giving the veteran an opportunity to provide more 
information and evidence concerning his claimed stressors, 
the RO should attempt to verify any uncorroborated stressors 
independently, through contact with the United States Armed 
Services Center for Research of Unit Records (CURR) and any 
other appropriate source(s).  The RO should make a specific 
finding regarding the corroboration of any combat action or 
specific in-service stressful experience.  

If the occurrence of any claimed in-service stressor(s) is 
established by credible evidence, the RO should return the 
claims file to the physician that examined the veteran in 
July 2003 for a supplemental opinion as to whether the 
verified stressor(s) is/are sufficient to support a diagnosis 
of PTSD.  If the prior examiner is not available, the veteran 
should be scheduled for a VA examination by a psychiatrist.

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examination is to obtain 
information or evidence that may be dispositive of the claim 
for service connection for PTSD.  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991).  Hence, failure to report to any 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD 
that is not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  The RO should afford the veteran an 
additional opportunity to provide 
additional information regarding his 
alleged in-service stressful events that 
led to his PTSD (specifically, the mortar 
and rocket attacks on his base).  Such 
information should include the dates 
(month and year), assigned unit, 
location, and the full names of 
individuals injured or killed for each of 
the events in question.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experience.  

4.  For every stressor deemed not 
verified by the record, the RO should 
prepare a letter asking CURR (and any 
other appropriate source(s)) to provide 
any available information that might 
corroborate the  occurrence of veteran's 
alleged in-service stressors.  The RO 
should provide CURR (and any other 
contacted source(s)) with a description 
of the alleged stressors identified by 
the veteran (as noted in the various 
statements in the claims file), as well 
as copies of any relevant documents.  The 
RO should also follow up on any 
additional action suggested by CURR (and 
any other contacted source(s)).

4.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity (pursuant to the development 
requested in paragraph 4, above), the RO 
should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  

If the occurrence of no claimed in-
service stressful experience(s) is/are 
verified, then the RO should so state in 
its report, skip the development 
requested in paragraphs 5 and 6, below, 
then proceed with paragraph 7.

5.  If the occurrence of any claimed in-
service stressful experience is 
corroborated, the RO should forward the 
veteran's claims file, along with a 
complete copy of this REMAND, to the July 
2003 examiner for review and preparation 
of an additional opinion.  If the 
examiner is not available, the RO should 
schedule the veteran for an examination 
by a VA psychiatrist.  The veteran's 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  

The RO must provide the examiner with the 
summary of any verified stressor(s) and 
instruct the examiner that only such 
verified event(s) may be considered for 
the purpose of determining whether 
exposure to verified stressor(s) has 
resulted in PTSD.  The examiner should 
specifically diagnose or rule out a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the examiner should 
specify how the diagnostic criteria are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, as well as all symptoms and 
other factors that support the diagnosis.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed and conclusion reached, in a 
written (typed) report.

6.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him by 
the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


